Citation Nr: 0932227	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  07-17 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The appellant had active service from January to March, 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  


FINDING OF FACT

Bilateral pes planus was not caused or aggravated by service.  


CONCLUSION OF LAW

Bilateral pes planus was not incurred in, or aggravated by, 
the Veteran's active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.306 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that service connection is warranted for 
bilateral pes planus because this condition was aggravated by 
his service.  He argues that aggravation of his pes planus is 
shown because this condition was characterized as 
"moderate" prior to service, and "severe" during service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease in question existed 
prior to service and was not aggravated by such service.  38 
U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded 
in entrance examination reports are to be considered as 
"noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service, and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is specific evidence that the increase in disability is 
due to the natural progress of the disease.  Id.

The Veteran's service treatment reports include an entrance 
examination report, dated January 7, 1970, which notes 
"moderate pes planus."  In an associated "report of 
medical history," the Veteran indicated that he had a 
history of "foot trouble."  This report contains a notation 
of pes planus.  

Given the foregoing, the Board finds that pes planus was 
"noted" upon entrance to service.  Crowe.  Therefore, the 
presumption of soundness does not attach, and need not be 
rebutted.  See VAOPGCPREC 3- 2003, 69 Fed. Reg. 25178 (2004).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service, and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 
247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991). The presumption of aggravation is applicable only if 
the pre-service disability underwent an increase in severity 
during service.  Id. at 296; see also Beverly v. Brown, 9 
Vet. App. 402, 405 (1996).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

The Veteran's service treatment reports include a report 
dated February 13, 1970, which notes a six-year history of 
foot ache.  The impression was pes planus.  A report, dated 
February 15, 1970, shows that he was treated for complaints 
that included foot pain.  He was noted to have severe pes 
planus, and he was immediately recommended for discharge.  A 
"narrative summary," dated February 17, 1970, notes the 
presence of severe pes planus, as well as complaints of knee 
pain "[t]hat have markedly interfered with his Physical 
Conditioning activities since arrival at Lackland AFB."  The 
report notes that this condition was not incurred in the line 
of duty, and that it existed prior to service, and that it 
had not been aggravated beyond the normal progression of the 
disease, providing evidence against this claim.  It was 
recommended that he be discharged from service.  

An "EPTS (existed prior to service) separation" examination 
report, dated February 17, 1970, notes that it is 
"Supplemental to physical examination of 7 Jan 70."  It 
contains a notation of "pes planus, severe," and shows that 
his profile was L-4.  See Odiorne v. Principi, 3 Vet. App. 
456, 457 (1992); [Observing that the "PULHES" profile 
reflects the overall physical and psychiatric condition of 
the veteran on a scale of 1 (high level of fitness) to 4 (a 
medical condition or physical defect which is below the level 
of medical fitness for retention in the military service).  
The "P" stands for "physical capacity or stamina;" the 
"U" indicates "upper extremities;" the "L" is indicative 
of the "lower extremities;" the "H" reflects the state of 
the "hearing and ear;" the "E" is indicative of the eyes; 
and the "S" stands for psychiatric condition).].  

A Medical Board Report (Air Force Form 618), dated February 
18, 1970, contains a notation of "pes planus, severe," and 
notes that this condition existed prior to service, and was 
not permanently aggravated by service.  This report further 
notes that the Veteran was unable to perform duty requiring 
prolonged marching, standing or heavy lifting.  

In an associated "Application for Discharge Under the 
Provisions of Chapter 9, AFM 35-4," dated February 17, 1970, 
the Veteran signed a certificate acknowledging that he was 
considered unfit for service because of physical disability 
that was considered to have existed prior to entry into 
active duty, and was not incident to, or aggravated by, 
active military service, providing more evidence against this 
claim.  

As for the post-service evidence, it consists of VA and non-
VA reports, dated between 1998 and 2006.  This evidence shows 
that in 1998, he was noted to have pronated flat feet, and 
that arch supports were recommended.  The only other relevant 
medical evidenced is dated about eight years later.  
Specifically, a VA examination report, dated in May 2006, 
shows that the examiner determined that the Veteran has 
congenital bilateral pes planus.  The examiner concluded that 
the Veteran's congenital bilateral pes planus "was not 
aggravated during military service."  The examiner further 
stated, "In conclusion, his bilateral pes planus is not 
caused or aggravated by the military service.  Therefore, it 
is not service related."  This report provides yet more 
evidence against this claim.   

The Board finds that the evidence in insufficient to show 
that the Veteran's pes planus underwent an increase in 
disability during service.  The Veteran's service medical 
records show that prior to entrance into service, he was 
noted to have moderately flat feet.  The evidence indicates 
that his feet were symptomatic throughout service, and after 
only about one month after entrance into service, he received 
treatment for complaints that included foot pain.  He was 
immediately recommended for discharge.  The February 1970 
Medical Board Report notes severe pes planus, and shows that 
service physicians determined that this condition existed 
prior to service, and that it was not permanently aggravated 
by service.  See also February 1970 Narrative Summary (same).  

The earliest post-service medical evidence of pes planus is 
dated over 27 years after separation from service, in 1998.  
This report merely notes the presence of pes planus and the 
use of orthotics.  Furthermore, there is no competent 
evidence of record to show that the Veteran's preexisting pes 
planus was aggravated by his service.  In this regard, the 
May 2006 VA examiner's opinion weighs against the claim.  

The Board has considered the fact that the Veteran's pes 
planus was characterized as "moderate" prior to service, 
and "severe" during service.  However, based on their 
examinations of the Veteran, the service physicians clearly 
determined that the Veteran's preexisting pes planus was not 
aggravated by his service.  When this evidence is weighed 
together with the other evidence of record, which indicates 
that he had preexisting pes planus with ongoing foot 
symptomatology during service, no objective evidence of 
worsening foot pathology, and no competent opinion in support 
the claim, the Board finds clearly and unmistakably that the 
Veteran's pre-existing bilateral pes planus did not undergo 
an increase in disability during service.  

As the disability underwent no increase in severity during 
service, aggravation may not be conceded.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  Finally, to the extent that the 
February 17, 1970 "narrative summary" notes that the 
Veteran's pes planus had "not been aggravated beyond the 
normal progression of the disease," when read in context, 
this does not appear to be a finding that there was an 
increase in severity of pes planus during service.  There is 
no reason to believe that the service physician was tailoring 
his report to VA regulations, as opposed to service 
regulations, and there is no discussion of, or citation to, 
any increased symptomatology of pathology.  

Furthermore, even assuming arguendo that this notation was 
considered to be a finding of worsened pes planus, given the 
physician's conclusion that there was not aggravation 
"beyond the normal progression of the disease," this would 
not be a basis for the Board to find aggravation.  See 
38 C.F.R. § 3.306(a).  Accordingly, service connection for 
pes planus is not warranted.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The issue on appeal is based on the contention that pes 
planus was aggravated by about six weeks of service, which 
ended in 1970.  In this case, when the Veteran's service 
treatment reports (which show that his pes planus pre-existed 
service and that it was not aggravated by service), and his 
post-service medical records are considered (which do not 
show any relevant treatment for about 27 years after service, 
which indicate that the Veteran's pes planus pre-existed 
service and was not aggravated thereby, and which do not 
contain a competent opinion in support of the claim), the 
Board finds that the evidence outweighs the Veteran's 
contention that he has pes planus that is related to his 
service.    

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in April 2006.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  See also 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (in April 
2006).  The RO also provided assistance to the appellant as 
required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), 
as indicated under the facts and circumstances in this case.  
It appears that all known and available service treatment 
reports, and post-service records relevant to the issue on 
appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has obtained the Veteran's VA 
and non-VA medical records.  

In this regard, a January 2004 statement from the medical 
unit at Lackland Air Force Base states that that facility has 
no records for the Veteran.  The Veteran has been afforded an 
examination, and an etiological opinion has been obtained.  
Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


